DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 05, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 05, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The examiner’s amendment is identical to the examiner’s amendment in the Notice of Allowance mailed 12/07/20. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamara Evans on December 1, 2020.

Claim 1, line 9: “…configured to communicate data indicative of one of the at least one sensor to a surgical console”
Claim 6: A method for controlling pressure within a surgical system, the method comprising: providing a surgical system, which comprises at least one computing processor capable of accessing code from at least one computing memory associated with the at least one computing processor, the processor in communication with a phacoemulsification surgical handpiece; receiving from the phacoemulsification surgical handpiece data from at least one sensor that is detachably affixed to a proximate end of the phacoemulsification surgical handpiece, the proximate end of the phacoemulsification surgical handpiece having the at least one sensor; and regulating the pressure of at least one fluid line communicatively coupled to the surgical system and the phacoemulsification surgical handpiece in accordance with data from the at least one sensor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor render obvious a phacoemulsification surgical handpiece comprising a proximal end having at least one sensor, the sensor being detachably affixed to the handpiece in combination with the other limitations of independent claims 1 and 6. 
The closest prior art of record is Holden (US 2009/0158855), Koplin (US 2016/0346123), and Sorenson (US 2014/0323953). 
Holden discloses a phacoemulsification surgical handpiece and a sensor module (11, 12) that is detachably affixed proximal to the handpiece ([0069]), but fails to explicitly disclose that the proximal end of the handpiece has the sensor module. The sensor is located within the phacoemulsification machine, separate from the handpiece (see Figure 8). 

Sorenson discloses a phacoemulsification handpiece (112) having a proximal end with a sensor module (365; Figure 3), but fails to explicitly disclose that the sensor is detachably affixed to the handpiece. Alternatively, the sensor is detachable from the handpiece via its location within the sleeve ([0034]), however, the sleeve is located at the distal end of the handpiece (Figure 3) as opposed to the proximal end as claimed. 
A further modification of phacoemulsification handpiece of Holden, Koplin, and/or Sorenson to include the missing limitations would require altering the way that the disclosed handpieces were designed to function, and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783